El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
Un empleado de la Corporación del Fondo del Seguro del Estado (CFSE), reinstalado en su puesto unionado luego de que su nombramiento gerencial fuera declarado nulo, ¿tiene derecho a conservar los pasos por mérito que obtuvo mientras ejercía el puesto gerencial anulado? Hoy contestamos esta interrogante en la negativa. Como conse-cuencia, revocamos la determinación recurrida emitida por el Tribunal de Apelaciones.
A continuación abundamos un poco más sobre los ante-cedentes fácticos y procesales que originaron la referida controversia.
*316La parte demandante se compone de un grupo de em-pleados unionados de la CFSE que fueron ascendidos a puestos gerenciales vía el mecanismo de convocatoria in-terna entre los años 2001 y 2008. Mientras ocupaban su puesto gerencial, estos fueron evaluados conforme al Sis-tema de Evaluación y Motivación de Recursos Humanos de la CFSE. Como resultado de tales evaluaciones, recibieron varios pasos por méritos que representaron un aumento salarial.
Posteriormente, y luego de los trámites administrativos correspondientes, la entonces Administradora de la CFSE les notificó que sus nombramientos a puestos gerenciales eran nulos, ya que habían sido obtenidos ilegalmente me-diante unas convocatorias internas que no cumplían con los requisitos establecidos en el Reglamento de Personal de la CFSE, ni con el derecho vigente. Como consecuencia, los empleados unionados fueron reinstalados en sus respecti-vos puestos de carrera y se les acreditaron los aumentos salariales correspondientes a este puesto, pero no los pasos por mérito recibidos mientras ocupaban el puesto gerencial anulado.
Inconformes con esta determinación, los empleados acu-dieron ante la Junta de Apelaciones de la CFSE (Junta de Apelaciones). En lo que respecta a la nulidad de los nom-bramientos gerenciales, el 14 de abril de 2011 la Junta de Apelaciones confirmó la determinación de la entonces ad-ministradora de la CFSE. Según concluyó, la acción de anular los nombramientos de los empleados demandantes fue correcta en derecho porque las convocatorias internas celebradas no cumplieron con las disposiciones reglamen-tarias de la agencia.
En cuanto a la controversia relacionada a los pasos por méritos, el organismo apelativo de la CFSE optó por emitir una determinación por separado el 6 de julio de 2011. En *317esta, la Junta de Apelaciones determinó que los empleados demandantes sí tenían derecho a retener los pasos por mé-ritos obtenidos mientras ejercían sus funciones gerenciales. Esto porque, según explicó, “[e]l aumento salarial recibido como paso por mérito ingresó y formó parte del patrimonio del empleado, surgiendo de ahí en adelante un derecho a continuar recibiéndolo salvo que sea privado por justa causa y cumpliéndose el debido proceso de ley”. (Énfasis suprimido).(1) Sobre este particular, la Junta de Apelaciones razonó lo siguiente:
En los casos de epígrafe no está en controversia el que los ape-lantes ocupaban puestos unionados y fueron seleccionados para puestos gerenciales a través de convocatorias internas. Durante el tiempo que ocuparon los puestos gerenciales, se le[s] conce-dieron aumentos de sueldo por méritos personales (pasos por mérito). Estos aumentos eran un reconocimiento al desempeño, liderato y aportaciones hechas por el empleado, así como la asistencia y puntualidad demostrada. Para ello, se sometieron a un proceso de evaluación, el cual estaba basado en los datos significativos registrados por el empleado y el supervisor.
Al ser reinstalados a puestos unionados, los aumentos de salario ganados por los apelantes a través de pasos por méri-tos les fueron eliminados bajo la premisa [de] que los emplea-dos unionados no reciben pasos por mérito y sí aumentos por años de servicio. Estos últimos se le[s] extienden a todos los empleados unionados sin consideración al desempeño.
Es de notar que los empleados gerenciales, además de pasos por mérito, pueden recibir aumentos generales sin necesidad de pasar por un proceso de evaluación.
Debemos resolver si un empleado gerencial tiene derecho a retener los aumentos por mérito al pasar a un puesto unionado. Concluimos que tales aumentos son un derecho ad-quirido que el empleado retiene y lleva consigo a cualquier puesto al que sea asignado.(2)
Más adelante, la Junta añadió que
*318DI] os hechos en estas apelaciones claramente establecen los elementos necesarios para configurar un derecho adquirido so-bre el cual se tiene un interés propietario. Se trata de un hecho consumado (otorgación de aumentos salariales) en el que las partes descansaron en el estado de derecho que regía al mo-mento de concederse y cumplirse determinado desempeño.(3)
En desacuerdo con sus otros dos compañeros, el repre-sentante de la Administración en la Junta de Apelaciones emitió una opinión disidente en la que expresó lo siguiente respecto a los pasos por méritos:
[...] [E]ntiendo que los hechos de las apelaciones, no confi-guraban un derecho adquirido por parte de los apelantes a los pasos por mérito, toda vez que su obtención estuvo configu-rada durante la incumbencia de un puesto gerencial cuyo nombramiento fue ilegal, al haberse convocado vía convocato-ria interna sin que mediaran las excepciones, el análisis téc-nico ni el requisito de publicidad a empleados y ex empleados de la CFSE, requeridos por el Reglamento de Empleados Ge-renciales de Carrera de la CFSE.(4)
Toda vez que la Junta de Apelaciones emitió dos decisio-nes por separado, el proceso de revisión judicial también se dividió en dos procedimientos aparte. Por un lado, en lo que concierne a la determinación de nulidad de los nom-bramientos, los empleados demandantes acudieron ante el Tribunal de Apelaciones y este revocó la determinación de la Junta.(5) No obstante, la decisión de la Junta fue poste-riormente reinstalada por este Tribunal mediante la opi-nión emitida en González Segarra et al. v. CFSE, 188 DPR 252 (2013). En aquella ocasión, determinamos que los nombramientos a puestos gerenciales obtenidos por los empleados demandantes eran nulos porque el mecanismo utilizado violaba los reglamentos de la CFSE y las leyes *319laborales existentes. Al respecto, específicamente expresa-mos lo siguiente:
Así pues, en conclusión, los nombramientos de los emplea-dos recurridos efectuados mediante convocatoria interna, vio-laron el Reglamento de Personal de la CFSE y fueron contra-rios al principio de mérito. No se demostró que había que apartarse del mecanismo de competencia abierta, garantía de que los nombramientos y ascensos se hacen por mérito y no por favoritismo. Puestos como el de secretaria, oficial adminis-trativo y supervisor de limpieza no son posiciones de recluta-miento difícil ni presentan una particularidad que requiera limitar la competencia. El expediente no lo justificó. Por todo ello, abusaron de su discreción los anteriores administradores al permitir y validar la concesión de ascensos mediante convo-catorias internas que no se justificaron.(6)
Por otro lado, la CFSE acudió al Tribunal de Apelacio-nes mediante otro recurso en el que solicitó la revisión de la determinación de la Junta de sostener los pasos por mé-ritos de los empleados demandantes. Evaluado el caso, el foro apelativo intermedio revocó la decisión recurrida por-que entendió que la Junta de Apelaciones carecía “de juris-dicción sobre la materia para adjudicar que a los recurri-dos, como empleados unionados, le[s] asiste el derecho a mantener pasos por mérito”.(7) Insatisfechos con esta sen-tencia, los empleados demandantes acudieron ante nos me-diante un recurso de certiorari.
Luego de expedir y evaluar el recurso presentado, emi-timos la opinión Pérez López y otros v. CFSE, 189 DPR 877 (2013), en la que resolvimos únicamente que la Junta de Apelaciones sí tenía jurisdicción para atender la reclama-ción de los empleados demandantes respecto a los pasos por mérito. Así las cosas, revocamos la determinación del Tribunal de Apelaciones y devolvimos el caso a ese foro para que resolviera en los méritos si los empleados afecta-dos tenían el derecho de mantener los aumentos por mérito *320obtenidos mientras ejercieron los puestos gerenciales de-clarados nulos.
Recibido el caso, el 24 de febrero de 2014 el foro apela-tivo intermedio emitió una sentencia en los méritos me-diante la cual confirmó la decisión emitida por la Junta de Apelaciones. De esta manera, el Tribunal concluyó que los empleados sí tenían derecho a retener los pasos por mérito recibidos mientras ocupaban los puestos gerenciales. Sobre el particular, y en total ausencia de una discusión o si-quiera mención de nuestra determinación en González Segarra et al. v. CFSE, supra, el Tribunal de Apelaciones razonó lo siguiente:
[...] [D]e un examen de la normativa antes expuesta es de notar que los empleados gerenciales de la CFSE, además de pasos por mérito también pueden recibir aumentos generales sin necesidad de pasar por un proceso de evaluación. Los pa-sos por mérito no son discrecionales y son ganados por el des-empeño del año anterior, pudiendo recibir otros aumentos sa-lariales que la CFSE discrecionalmente pueda otorgar. En ese contexto y bajo el estado de derecho vigente al momento de la concesión de los aumentos por mérito a los recurridos, un em-pleado gerencial de la CFSE tiene derecho a retener los au-mentos por mérito al pasar a un puesto unionado. Más aún cuando dichos pasos por mérito fueron otorgados mediante el Sistema Formal de evaluación adoptado por la CFSE el 13 de mayo de 1996. Ello se traduce en que los pasos por mérito no pueden ser reducidos o eliminados porque se hayan otorgado otros aumentos de salario.
En [el] presente caso los aumentos salariales recibidos como pasos por mérito ingresaron y formaron parte del patrimonio de los empleados recurridos. Por tanto, a partir de ese mo-mento surgió un derecho a continuar recibiéndolo. Los aumen-tos salariales obtenidos en el puesto gerencial, constituyen un derecho adquirido que los empleados recurridos retienen y lle-van consigo a cualquier puesto asignado, incluyendo a un puesto union ado. (8)
Inconforme con ello, la CFSE presentó una moción de reconsideración, pero la misma fue denegada por el Tribu*321nal de Apelaciones.(9) Así las cosas, la CFSE acude ante nos mediante una petición de certiorari. En esta nos señala que el foro apelativo erró “al determinar que un empleado que desempeña un puesto en el gobierno a base de un nom-bramiento radicalmente nulo y en oposición al principio de mérito adquiere, sin embargo, un derecho sobre el valor dinerario de los pasos por mérito que acumule mientras ostentaba el cargo ilegalmente”.(10) El 31 de octubre de 2014 expedimos el auto y, posteriormente, las partes pre-sentaron sus correspondientes alegatos.
Por una parte, la CFSE sostiene que los empleados de-mandantes no tienen ningún derecho adquirido, ni interés propietario o expectativa de continuidad sobre unos pasos por mérito que fueron obtenidos mientras ocupaban un puesto ilegalmente.(11) Esto porque, según expone, los pa-sos por méritos dependían de un nombramiento que en úl-tima instancia fue declarado nulo, por lo que los negocios jurídicos subordinados o contingentes a ese hecho son tam-bién nulos, improcedentes e inexistentes.(12) En ese sen-tido, la CFSE arguye que los empleados únicamente tienen derecho a los aumentos salariales por años de servicio que hubiesen obtenido de haber permanecido en sus puestos unionados.(13)
Por su parte, los empleados demandantes sostienen, en esencia, que “[l]os aumentos por mérito y evaluación son derechos adquiridos que forman parte de su patrimonio individual en su relación contractual laboral con la CFSE”.(14) Según sostienen, se trata de “derechos adquiridos que en-traron a sus respectivos patrimonios en las fechas en que aprobaron sus evaluaciones y les fueron notificados por el *322Administrador de turno estableciendo la fecha de efectivi-dad y cuantía del aumento”.(15) Por lo que, la anulación de sus nombramientos gerenciales no incide sobre su derecho a retener los respectivos aumentos salariales.(16)
Con el beneficio de la comparecencia y la posición de ambas partes, pasamos a exponer el marco legal aplicable a la controversia ante nuestra consideración.
h-1
Primero, debemos tener claro qué y de dónde surge lo que los empleados demandantes están reclamando como un derecho adquirido. Es decir, ¿a qué se refieren específi-camente respecto a los pasos por mérito que recibieron? Segundo, debemos consignar, muy brevemente, lo que co-rresponde a un derecho adquirido, conforme a nuestras ex-presiones anteriores. Esto a fin de evaluar si procede un planteamiento de derecho adquirido sobre los pasos por méritos recibidos en el contexto muy particular de la nuli-dad del nombramiento gerencial.
A. Sistema de evaluación de la CFSE
La Ley Núm. 45 de 18 de abril de 1935, según enmen-dada, encomendó al Administrador de la CFSE la elabora-ción de un conjunto de normas para el sistema de personal que se fundamentara en el principio de mérito.(17) Entre los reglamentos adoptados conforme a esa encomienda, halla-mos que el 31 de mayo de 1996 la CFSE adoptó un “Sis-tema de Evaluación y Motivación de Recursos Humanos, Pasos por Mérito, Personal Gerencial de Carrera de la CFSE” (Sistema de Evaluación) basado en criterios de pro-ductividad, eficiencia, orden y disciplina. Este sistema eva-*323luativo está disponible exclusivamente para los empleados gerenciales de carrera de la CFSE.
Para recibir pasos por méritos basados en el referido sistema, el empleado gerencial debe completar durante el mes de enero del año que interesa ser evaluado una “Soli-citud de pasos por mérito” en el área de recursos humanos de la CFSE.(18) Para ser considerado, deberá cumplir los requisitos siguientes: (1) poseer tres años de servicio como empleado regular de carrera en la CFSE, y (2) poseer un año de servicio ininterrumpido como empleado regular de carrera en la CFSE.(19) Para efectos de constatar tales re-quisitos, el sistema evaluativo dispone que se tomaran en cuenta los doce meses que anteceden a la solicitud del paso.(20)
Requerida la evaluación y cumplido con los requisitos reseñados, el empleado gerencial se somete a un ciclo de evaluación de doce meses que se divide en tres fases que incluyen varias reuniones entre el supervisor y el emple-ado, así como el cumplimiento del desempeño de este úl-timo en la ejecución de sus tareas y su conducta como ser-vidor público.(21) Una vez completado el ciclo de evaluación, el empleado debe obtener una puntuación en los niveles de superior o excelente para la concesión de un máximo de dos pasos.(22) Así, por ejemplo, si el empleado obtiene una cali-ficación de “superior”, se le concederá automáticamente un *324paso en la escala de retribución y dos pasos cuando obten-gan una calificación de "excelente”.(23)
B. Irretroactividad de las normas jurídicas y los derechos adquiridos
Una norma jurídica bien podría aplicarse de manera prospectiva a situaciones que ocurran posterior a su adopción o bien podría aplicarse retroactivamente a hechos ocurridos o consumados previo a la existencia misma de la norma.(24) Sobre esta última posibilidad, el Art. 3 del Código Civil de Puerto Rico establece: (1) que las leyes no pueden tener un efecto retroactivo, si no dispusieren ex-presamente lo contrario, y (2) que, de tenerlo, en ningún caso ese efecto retroactivo podría perjudicar los derechos adquiridos al amparo de una legislación anterior.(25) Así, se trata de una norma que promueve la seguridad y confianza jurídica al respetar aquellos derechos legítimamente adquiridos.
Conforme a ello, hemos expresado que “la teoría de los derechos adquiridos prohíbe la aplicación retroactiva de una ley cuando esto afecte relaciones jurídicas existentes antes de la vigencia de la nueva ley, que nacieron fundamentándose en la legislación anterior”.(26) Ahora bien, no toda situación jurídica que surge al amparo de una ley anterior representa un interés propietario que dé paso al reconocimiento de un derecho adquirido. Así, hemos aclarado que los derechos adquiridos son “aquellos que se encuentran definitivamente incorporados al patrimonio de una persona”.(27)
*325C. Efectos de la nulidad de la transacción de personal
Una vez expuesto cómo los empleados demandantes ob-tuvieron los pasos por méritos reclamados y los contornos más básicos sobre la doctrina de derechos adquiridos, de-bemos dilucidar lo siguiente: ¿qué sucede cuando la recla-mación de un beneficio como un presunto derecho adqui-rido se fundamenta en una acción que fue declarada nula? Nótese que los empleados demandantes sostienen que la anulación de sus nombramientos gerenciales no incide so-bre su derecho a retener los pasos por mérito obtenidos mientras ocupaban la posición gerencial.(28) En ese sentido, debemos dilucidar si procede que los pasos por mérito sub-sistan a pesar de que el nombramiento gerencial mediante el cual obtuvieron ese beneficio fue declarado nulo.
En nuestra casuística no encontramos un precedente que exprese y directamente atienda tal interrogante bajo las mismas circunstancias que enmarcan el caso de epígrafe. Sin embargo, sí hallamos varios casos relaciona-dos a transacciones de personal realizadas en contraven-ción a la legislación vigente y en los cuales negamos reco-nocer algún derecho sustentado en la actuación ilegal. Ello basado en la norma de que todo acto ejecutado en contra de lo que dice la ley es nulo y, como consecuencia, inexistente e ineficaz porque nunca “nació” en derecho y no genera consecuencia jurídica alguna. (29)
Tomemos, por ejemplo, el caso Franco v. Municipio de Cidra, 113 DPR 260 (1982), en el que la parte demandante fue designada bajo la categoría de un puesto permanente o *326de carrera como Directora de Personal del municipio de Cidra. Según resaltara el Tribunal en aquella ocasión, para el momento de su designación, el municipio no había cumplido con las disposiciones de la Ley Núm. 5 del 14 de octubre de 1975 (Ley de Personal del Servicio Público), que expresamente le requerían adoptar un reglamento de personal sobre el área esencial del principio de mérito y en el cual se debía estipular como exentas o como parte del ser-vicio de confianza posiciones como la ocupada por la demandante.
Ante ese incumplimiento con la ley, rechazamos el re-clamo de permanencia presentado por la demandante. Se-gún razonamos, el reclamo de la parte demandante se ba-saba en una transacción de personal ejecutada de manera contraria al derecho vigente de entonces, por lo que era improcedente reconocerle algún derecho basado en una ac-tuación que para todos los efectos era nula. Al respecto, expresamos lo siguiente:
[A] partir del 14 de octubre de 1976 la entidad municipal debió haber adoptado un reglamento sobre el área esencial del prin-cipio de mérito en términos de reclutamiento, clasificación, etc. En la medida en que no lo hizo y continuó gobernándose por la Ordenanza Núm. 66, sus disposiciones y actuaciones, que fueran contrarias e incompatibles con la Ley de Personal, carecían de fuerza legal suficiente para crear y convalidar un puesto y nombramiento de carrera que, esencialmente, era de confianza. No podemos —así nos hemos negado en el pasado— refrendar la teoría de que la inacción o ilegalidad de la auto-ridad municipal pueda ser fuente para reconocer derechos donde no los hay si nacen de una violación de la ley. (Enfasis suplido)(30)
Por otra parte, en Colón v. Alcalde Mun. de Ceiba, 112 DPR 740 (1982), atendimos una situación en que el alcalde *327nombró al demandante a un puesto de confianza, a pesar de que las tareas asignadas correspondían a un puesto de carrera para el cual debía darse un proceso de libre com-petencia conforme a la legislación de personal. Una vez removido de su puesto, el demandante reclamó las protec-ciones correspondientes a un puesto del servicio de carrera. Nuevamente, denegamos el reclamo del demandante ba-sado en que la transacción de personal realizada por el empleador había sido contraria a la ley de personal vigente. Cónsono con ello, expresamos que
[d]e pobre valor decisorio, moral y jurídico, sería pautar un remedio erigido sobre la base de la ilegalidad e inobservancia de una ley. De aplicación al caso de autos es el principio elemental, pero rector, de que “[s]on nulos los actos ejecutados contra lo dispuesto en la ley, salvo los casos en que la misma ley ordene su validez”. Máxime cuando ello atenta contra los valores de orden público plasmados en la Ley de Personal. No cabe extender la protección de la clasificación como empleado de carrera a quien logró tal puesto a base de criterios ajenos a esa categoría. (Cita omitida y énfasis suplido).(31)
Con este marco legal como norte, procedemos a evaluar y resolver los méritos de la controversia ante nuestra consideración.
h — H I — I I — H
Previo a adjudicar la interrogante ante nos, debemos resaltar que, según reseñáramos en la primera sección de esta Opinión, el presente caso se produce como secuela de nuestra determinación en González Segarra et al. v. CFSE, supra. Así las cosas, y en ánimo de evitar expresiones in-necesarias sobre una interrogante jurídica que no está pro-*328píamente ante nuestra consideración, no nos proponemos responder si los empleados gerenciales de la CFSE tienen derecho a retener los aumentos por mérito recibidos en tales puestos una vez son reinstalados a un puesto unionado. En su lugar, la única controversia que los hechos del pre-sente caso nos brindan espacio para atender se limita a si un empleado unionado tiene derecho a retener aquellos au-mentos por méritos que recibió mientras ocupaba un puesto gerencial que fue obtenido ilegalmente y, como con-secuencia, fue declarado nulo.
En ese contexto, la CFSE sostiene que los empleados demandantes no tienen derecho a retener los pasos por mé-rito reclamados, ya que estos fueron obtenidos mientras ocupaban un puesto gerencial que fue declarado nulo. Los empleados argumentan, por su parte, que tienen un dere-cho adquirido sobre los pasos por mérito obtenidos, ya que estos formaron parte de su patrimonio. Tanto la Junta de Apelaciones de la CFSE como el Tribunal de Apelaciones en su momento decidieron a favor de los empleados demandantes. No podemos coincidir con ninguno de los dos foros.
En primer lugar, es un hecho incontrovertible que los empleados demandantes sí fueron evaluados y recibieron varios aumentos salariales por pasos por mérito mientras ocupaban sus respectivos nombramientos gerenciales, con-forme al proceso delineado en el Sistema de Evaluación de la CFSE. Tampoco está en controversia que esos nombra-mientos gerenciales fueron declarados nulos porque fueron realizados ilegalmente, en contravención a la reglamenta-ción de la CFSE y a la legislación vigente de transacción de personal a nivel gubernamental. Como mencionáramos, esta determinación fue confirmada, incluso, por este Tribunal tan reciente como en el 2013 en el caso González Segarra et al. v. CFSE, supra.
En segundo lugar, los pasos por mérito recibidos por los demandantes fueron obtenidos como consecuencia de unas evaluaciones que únicamente podían acceder mediante un *329puesto gerencial. Es decir, el Sistema de Evaluación de la CFSE es un esquema evaluativo dirigido exclusivamente a empleados que ocupen puestos gerenciales de carrera.(32) Por lo tanto, se trata de pasos por mérito que están direc-tamente relacionados al nombramiento gerencial que os-tentaban los aquí demandantes y a los cuales no hubiesen tenido acceso como empleados de carrera unionados.(33)
Abase de lo anterior es difícil concluir —como, en efecto, hizo el Tribunal de Apelaciones— que los empleados de-mandantes tengan un derecho adquirido sobre unos pasos por mérito que recibieron mientras ocupaban un puesto gerencial que fue declarado nulo. Conforme a la normativa reseñada en la sección anterior, los actos nulos son inexis-tentes, inoficiosos y no generan consecuencia jurídica alguna. Por lo tanto, una vez los puestos gerenciales fueron decretados nulos, tanto el puesto como los beneficios inhe-rentemente atados al mismo, concluyeron y para todos los efectos prácticos nunca existieron. En ese sentido, los de-mandantes no ofrecen disposición legal alguna que valide que, aun en tales circunstancias de nulidad, tienen derecho a retener los pasos por mérito otorgados.
De esta manera, resolvemos que cuando se decreta la ilegalidad y nulidad de un nombramiento y al empleado le asiste el derecho de reinstalación en su puesto de origen obtenido a base de un nombramiento legítimo previo en el servicio de carrera, este solo tiene derecho a lo que en ese puesto de carrera hubiera recibido de no haberse dado el nombramiento inoficioso. En otros términos, al empleado se le deberá honrar todos los beneficios a los que hubiera tenido derecho de haber permanecido en su puesto de carrera. Eso fue, precisamente, lo que hizo la CFSE en el presente caso.
*330Resolver lo contrario y, como consecuencia, avalar la po-sición del Tribunal de Apelaciones, implicaría reconocer de-rechos producto de actuaciones ilegales y nulas que para todos los efectos jurídicos nunca existieron. Ello, no tan solo sería contrario al principio de mérito imperante en nuestro sistema laboral público, sino que también promo-vería que las agencias ejecuten transacciones de personal en completo incumplimiento de los reglamentos y las leyes vigentes, con el único propósito de beneficiar a algún em-pleado en particular, el cual al final del día retendría los beneficios obtenidos como consecuencia de un nombra-miento ilegal. Ciertamente, no podemos avalar, y mucho menos fomentar, semejante subterfugio jurídico.
IV
Por los fundamentos que anteceden, se revoca la Senten-cia emitida por el Tribunal de Apelaciones el 24 de febrero de 2014 en el caso KLRA201100826.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente, a la que se unió la Jueza Presidenta Señora Fiol Matta.

 Véase Apéndice, Decisión sobre pasos por mérito, págs. 230-231.


 íd.


 Id, pág. 229.


 Id, Opinión disidente, pág. 236.


 Véase Sentencia del Tribunal de Apelaciones en González Segarra v. CFSE, Casos Núm. KLRA201100611, KLRA201100616, KLRA201100619, KLRA20110668 (30 de septiembre de 2011).


 González Segarra et al. v. CFSE, 188 DPR 252, 298-299 (2013).


 Véase Apéndice, Sentencia, pág. 156.


 Véase Apéndice, Sentencia, págs. 65-66.


 íd., Moción de Reconsideración, págs. 23-29; Resolución, pág. 5.


 Petición de certiorari, pág. 8.


 Véase Alegato de la Parte Peticionaria, pág. 15.


 íd., pág. 10.


 íd., pág. 11.


 Véase Alegato en oposición a solicitud de certiorari, pág. 11.


 íd., pág. 10.


 íd.


 Véase Art. lb-4 de la Ley Núm. 45, Ley de Sistema de Compensaciones por Accidentes del Trabajo, 11 LPRA sec. lb-4.


 Véase Apéndice, Sistema de Evaluación y Motivación de Recursos Humanos, Pasos por Mérito, Personal Gerencial de Carrera de la CFSE, Sección 11(A), pág. 261.


 íd., Sección 11(B) y (C), pág. 262.


 íd., Sección 11(C), pág. 262. Este aclara que “[c]ualquier tipo de licencia o combinación de éstas que se prolongue por más de treinta (30) días laborables con-secutivos al año se considera para efecto de este beneficio interrupción del servicio, con excepción de las siguientes licencias: Tiempo Compensatorio, Licencia Funeral, Día de Cumpleaños, Licencia Militar, y Licencia de Maternidad y Licencia de Vaca-ciones Regulares autorizadas mediante el Formulario FSE-123”. íd., See. 11(C)(1), pág. 262.


 íd., Sección IV(G)(1), págs. 274-278.


 íd., Sección II(D)(l)-(3), pág. 262.


 íd., Sección III(D), pág. 264.


 Véase F. Bonet Ramón, Compendio de derecho civil, Madrid, Ed. Rev. Der. Privado, 1959, T. 1, págs. 199-200.


 Art. 3 del Código Civil de Puerto Rico, 31 LPRA see. 3.


 Consejo Titulares v. Williams Hospitality, 168 DPR 101, 110 (2006).


 Véanse: Hernández, Romero v. Pol. de P.R., 177 DPR 121, 145-146 (2009), y Consejo Titulares v. Williams Hospitality, 168 DPR 101, 109 (2006), citando a J.M. *325Suárez Collía, El principio de irretroactividad de las normas jurídicas, 2da ed. rev., Madrid, Actas, 1994, pág. 55; F. Gómez de Liaño, Diccionario jurídico, Salamanca, Gráficas Cervantes, 1979, pág. 113. Véanse, además: L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 9na ed., Madrid, Ed. Tecnos, 1997, Vol. I, pág. 108; J. Castán Tobeñas, Derecho civil español, común y foral, 12ma ed., Madrid, Ed. Reus, 1982, T. I, Vol. I, pág. 616.


 Véase Alegato de oposición a solicitud de certiorari, pág. 10.


 Véase Art. 4 del Código Civil de Puerto Rico, 31 LPRA see. 4 (“Son nulos los actos ejecutados contra lo dispuesto en la ley, salvo los casos que la misma ley ordene su validez”). Véase, además, Montañez v. Policía de Puerto Rico, 150 DPR 917, 921 (2000).


80) Franco v. Municipio de Cidra, 113 DPR 260, 262 (1982).


 Colón v. Alcalde Mun. de Ceiba, 112 DPR 740, 746 (1982).


 Véase Parte II, Sección A de esta Opinión.


 Los empleados de carrera unionados reciben aumentos salariales basados en el criterio de años por servicio, según estipulado en el Convenio Colectivo. Véase Apéndice, Convenio Colectivo Unión de Empleado déla Corporación del Fondo del Seguro del Estado, Art. 43, pág. 594.